                   Case 9:20-bk-11486-DS                               Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                               Desc
                                                                       Main Document     Page 1 of 53

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                               2
                                                                    Debtor(s).            For the Month Ending:                                            1/31/21

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                     A. (PREPETITION ACCOUNT AT BANK OF THE SIERRA*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  36,277.87

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       26,192.84
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                    10,085.03

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                         287.76
   Other (Specify)          Transfers 8878                                                                            36,700.00
   **Other (Specify)        refunds:COGS&returns                                                                         179.37

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         37,167.13

5. BALANCE:                                                                                                                                              47,252.16

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                                         202.02
   Disbursements (from page 2)                                                                                        47,050.14

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 47,252.16

7. ENDING BALANCE:                                                                                                                                            0.00

                                                                                          PrePetition Account ending
8. Account Number(s):                                                                     8819
                                                                                          Bank of The Sierra
     Depository Name & Location:



* All receipts must be deposited into the general account
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale
***This amount should be the same as the total from page 2
       Case 9:20-bk-11486-DS                               Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                          Desc
                                                           Main Document     Page 2 of 53

             TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO PREPETITION ACCT 8819 FOR CURRENT PERIOD


   Date      Check                                                                                               *Amount           **Amount
 mm/dd/yyyy Number Payee or DIP account                                         Purpose                          Transfered        Disbursed        Amount
    1/4/2021        UPS                                       mailings                                                                   (27.07)          (27.07)
    1/4/2021        Smart & Final                             food and supplies                                                         (130.34)         (130.34)
    1/4/2021        Smart & Final                             food and supplies                                                         (281.79)         (281.79)
    1/4/2021        Bank of Sierra                            bank fee                                                                   (35.00)          (35.00)
    1/4/2021   1948 J&L Wines                                 COGS wine                                                               (1,404.00)       (1,404.00)
    1/5/2021        Google                                    g-mail fees                                                               (119.99)         (119.99)
    1/5/2021        South County Trash                        Utilties:trash                                                            (250.00)         (250.00)
    1/5/2021        Ednas Bakery                              COGS food                                                                 (558.65)         (558.65)
    1/5/2021        Bank of Sierra                            analysis charge                                                           (118.69)         (118.69)
    1/5/2021   1501 Equity Trust                              Rent                                                                    (1,530.00)       (1,530.00)
    1/5/2021   1739 ABC                                       license                                                                   (400.00)         (400.00)
    1/5/2021   1740 ABC                                       license                                                                   (230.00)         (230.00)
    1/5/2021   1741 Unique Styles                             purchase shirts/hats:resale                                               (646.50)         (646.50)
    1/5/2021   1941 Don Sylvester                             Rent, storage and equipment                                             (1,800.00)       (1,800.00)
    1/5/2021   1950 Coho Granite                              Granite counter repairs                                                 (1,000.00)       (1,000.00)
    1/5/2021   1951 Giga Yeast                                COGS ingredients to brew                                                  (187.25)         (187.25)
    1/6/2021        Home Depot                                Distilling area                                                            (17.07)          (17.07)
    1/6/2021        Lowe's                                    Distilling area                                                            (26.25)          (26.25)
    1/6/2021        HarlandClark                              checking account checks                                                    (43.34)          (43.34)
    1/6/2021   1499 Mason Turner                              Bar area supplies                                                         (610.42)         (610.42)
    1/6/2021   1942 Darrell Anderson                          Rent                                                                    (4,000.00)       (4,000.00)
    1/6/2021   1953 Nunno Wines                               COGS wine                                                               (1,004.04)       (1,004.04)
    1/7/2021        HarlandClark                              checks and year end forms                                                 (105.11)         (105.11)
    1/7/2021        Miners Ace                                Distilling area                                                           (195.95)         (195.95)
    1/7/2021        Home Depot                                Distilling area                                                           (240.56)         (240.56)
    1/7/2021        WinSupply Co                              Distilling area                                                           (775.16)         (775.16)
    1/7/2021   1916 Don Sylvester                             balance due on equip rental                                                (50.00)          (50.00)
    1/7/2021   1940 Double Eagle                              rent                                                                   (14,000.00)      (14,000.00)
    1/8/2021        Farm Supply                               Distilling area                                                            (48.83)          (48.83)
    1/8/2021        WinSupply Co                              Distilling area                                                            (84.78)          (84.78)
    1/8/2021        Matheson TriGas                           Brewing supplies                                                           (84.85)          (84.85)
    1/8/2021        Miners Ace                                Distilling area                                                           (157.90)         (157.90)
    1/8/2021        Farm Supply                               Distilling area                                                           (360.36)         (360.36)
   1/11/2021        Apple                                     can/bottle labeling app                                                      (6.99)          (6.99)
   1/11/2021   1500 KT Sons Asphalt                           repair parking lot                                                      (1,500.00)       (1,500.00)
   1/11/2021   1965 Fergusons                                 Distilling area                                                           (591.00)         (591.00)
   1/11/2021        Finech                                    EDI fees                                                                   (10.00)          (10.00)
   1/11/2021        Great West. Malt.                         COGS ingredients to brew                                               (11,719.60)      (11,719.60)
   1/12/2021        Ednas Bakery                              COGS food                                                                 (660.65)         (660.65)
   1/12/2021        Valley Pump&Jetty                         Septic repair                                                             (820.00)         (820.00)
   1/12/2021        M&M Restaurant                            fryer in Nipomo,& kitchen items                                         (1,218.00)       (1,218.00)
   1/12/2021        Acct 8878                                                                                           (200.00)                         (200.00)
   1/12/2021        Acct 8878                                 to zero account                                             (2.02)                           (2.02)
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                     (202.02)     (47,050.14)     ($47,252.16)
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e g Payroll or Tax); the "amount" column will
be filled in for you
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12            Desc
                                                          Main Document     Page 3 of 53

                                                                    PREPETITION ACCOUNT
                                                                    BANK RECONCILIATION

                                Bank statement Date:                           1/31/2021     Balance on Statement:     $0.00
                                                                     * DIP Account Opened in January
Plus deposits in transit (a):
                                                                           Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                               0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                               0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                 $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
       Case 9:20-bk-11486-DS                            Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                                   Desc
                                                        Main Document     Page 4 of 53

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                                 2
                                                                    Debtor(s).            For the Month Ending:                                              1/31/21

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                     A. (PREPETITION ACCOUNT AT BANK OF THE SIERRA*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  136,213.82

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       114,456.70
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                     23,958.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                      63,629.49
   Other (Specify)          deposits from DIP                                                                          4,860.62
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                          68,490.11

5. BALANCE:                                                                                                                                               92,448.11

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other Accounts (from page 2)                                                                          36,700.00
   Transfers to Other DIP Accounts (from page 2)                                                                      55,748.11

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                  92,448.11

7. ENDING BALANCE:                                                                                                                                             0.00

                                                                                          PrePetition Account ending
8. Account Number(s):                                                                     8878
                                                                                          Bank of The Sierra
     Depository Name & Location:
                                                                                          (DIP Account opened in January)


* All receipts must be deposited into the general account
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale
***This amount should be the same as the total from page 2
   Case 9:20-bk-11486-DS            Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                         Desc
                                    Main Document     Page 5 of 53

       TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO PREPETITION ACCT 8878 FOR CURRENT PERIOD


  Date      Check                                                           *Amount         **Amount
mm/dd/yyyy Number Payee or DIP account                 Purpose              Transfered      Disbursed       Amount
   1/4/2021  46915 Khayden               payroll                                                 (218.56)        (218.56)
   1/4/2021  46919 Valerie               payroll                                                 (761.87)        (761.87)
   01/04/21  46941 Jordan                payroll                                                 (378.53)        (378.53)
   1/4/2021  46942 Khayden               payroll                                                 (136.40)        (136.40)
   1/4/2021  46945 Taelor                payroll                                                 (434.30)        (434.30)
   1/4/2021  46952 Irene                 payroll                                                 (180.43)        (180.43)
   1/4/2021  46960 Vicente               payroll                                                 (264.59)        (264.59)
   1/4/2021        Acct 8819                                                   (3,800.00)                      (3,800.00)
   1/4/2021        Acct 8819                                                   (1,000.00)                      (1,000.00)
   1/4/2021        US Foods              COGS                                                  (1,728.78)      (1,728.78)
   1/4/2021        US Foods              COGS                                                  (1,992.40)      (1,992.40)
   1/4/2021        IRS                   payroll deposit                                       (2,226.45)      (2,226.45)
   1/5/2021        Bank of the Sierra    monthly Analysis charge                                 (492.46)        (492.46)
   1/5/2021  46909 Byron                 payroll                                                 (837.34)        (837.34)
   1/5/2021  46921 Chad                  payroll                                                 (271.88)        (271.88)
   1/5/2021  46927 Kendall               payroll                                                 (314.81)        (314.81)
   1/5/2021  46943 Ryan                  payroll                                                 (129.16)        (129.16)
   1/5/2021  46949 Amberly               payroll                                                 (106.08)        (106.08)
   1/5/2021  46954 Jose M                payroll                                                 (411.07)        (411.07)
   1/5/2021  46956 Kendall               payroll                                                 (235.26)        (235.26)
   1/5/2021  46959 Rene                  payroll                                                 (910.64)        (910.64)
   1/5/2021  46961 Megan                 payroll                                                 (225.06)        (225.06)
   1/5/2021  46962 Megan                 payroll                                                  (95.00)         (95.00)
   1/5/2021        Acct 8819                                                   (6,000.00)                      (6,000.00)
   1/5/2021        Peak Wifi             Utilties:internet                                        (84.95)         (84.95)
   1/5/2021        IRS                   payroll deposit                                       (1,113.23)      (1,113.23)
   1/6/2021  46939 Bryan F               payroll                                               (1,069.79)      (1,069.79)
   1/6/2021  46947 Mason                 payroll                                                 (316.20)        (316.20)
   1/6/2021  46950 Chad                  payroll                                                 (182.28)        (182.28)
   1/6/2021  46957 Luis                  payroll                                                 (503.72)        (503.72)
   1/6/2021        Southern Glazier      COGS Alcohol purchase                                   (286.61)        (286.61)
   1/6/2021        IRS                   payroll tax deposit                                   (1,113.22)      (1,113.22)
   1/6/2021        US Foods              COGS                                                  (1,244.84)      (1,244.84)
   1/7/2021  46890 Samantha              payroll                                                 (302.64)        (302.64)
   1/7/2021  46917 Samantha              payroll                                                 (274.43)        (274.43)
   1/7/2021  46937 Brett                 payroll                                               (1,323.86)      (1,323.86)
   1/7/2021  46944 Samantha              payroll                                                 (181.17)        (181.17)
   1/7/2021  46967 Sean                  payroll                                               (1,500.40)      (1,500.40)
   1/7/2021        Acct 8819                                                  (10,000.00)                     (10,000.00)
   1/7/2021        Acct 8819                                                  (11,000.00)                     (11,000.00)
   1/7/2021        Waste Management      Utilities:trash                                         (228.97)        (228.97)
   1/8/2021  46935 Karen                 payroll                                                 (824.76)        (824.76)
   1/8/2021  46946 Valerie               payroll                                                 (763.39)        (763.39)
   1/8/2021  46963 Jonathan              payroll                                                 (755.90)        (755.90)
   1/8/2021        Frontier              Phone                                                   (140.00)        (140.00)
   1/8/2021        US Foods              COGS                                                  (2,206.88)      (2,206.88)
  1/11/2021  46965 Keith                 payroll                                               (1,383.53)      (1,383.53)
  1/11/2021  46966 Keith                 payroll                                                 (392.74)        (392.74)
  1/11/2021  46968 Sean                  taproom supplies.outside heaters                      (1,500.00)      (1,500.00)
  1/11/2021  46991 Irene                 payroll                                                 (220.92)        (220.92)
  1/11/2021  46998 Vicente               payroll                                                 (382.32)        (382.32)
  1/11/2021        Acct 8819                                                   (3,000.00)                      (3,000.00)
  1/11/2021        Acct 8819                                                     (600.00)                        (600.00)
  1/11/2021        Acct 8819                                                     (400.00)                        (400.00)
  1/11/2021        Acct 8819                                                     (900.00)                        (900.00)
  1/11/2021        TSYS                  Merchant fees                                            (37.18)         (37.18)
  1/11/2021        TSYS                  Merchant fees                                         (1,821.27)      (1,821.27)
  1/11/2021        US Foods              COGS                                                  (2,356.33)      (2,356.33)
  1/11/2021        TSYS                  Merchant fees                                         (2,587.39)      (2,587.39)
  1/11/2021        IRS                   payroll deposit                                       (3,020.86)      (3,020.86)
  1/12/2021  46845 Andy                  payroll                                                 (945.99)        (945.99)
  1/12/2021  46880 Andy                  payroll                                                 (945.98)        (945.98)
  1/12/2021  46881 Bryan N               payroll                                                 (963.01)        (963.01)




                                                           Page 2 of 16
       Case 9:20-bk-11486-DS                               Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                      Desc
                                                           Main Document     Page 6 of 53

      1/12/2021          46930 Meagan                         payroll                                                                (108.62)       (108.62)
      1/12/2021          46940 Dustin                         payroll                                                                (274.00)       (274.00)
      1/12/2021          46951 Christopher                    payroll                                                                 (66.50)        (66.50)
      1/12/2021          46969 Brett                          payroll                                                              (1,317.34)     (1,317.34)
      1/12/2021          46972 Bryan F                        payroll                                                              (1,064.80)     (1,064.80)
      1/12/2021          46974 Dustin                         payroll                                                                (300.92)       (300.92)
      1/12/2021          46975 Jonathan                       payroll                                                                (726.57)       (726.57)
      1/12/2021          46981 Rene                           payroll                                                                (975.76)       (975.76)
      1/12/2021          46982 Ryan                           payroll                                                                (307.82)       (307.82)
      1/12/2021          46984 Taelor                         payroll                                                                (590.85)       (590.85)
      1/12/2021          46986 Amberly                        payroll                                                                (388.94)       (388.94)
      1/12/2021          46987 Amy                            payroll                                                              (1,005.16)     (1,005.16)
      1/12/2021          46993 Jose M                         payroll                                                                (363.70)       (363.70)
      1/12/2021          46996 Luis                           payroll                                                                (651.25)       (651.25)
      1/12/2021          46997 Meagan                         payroll                                                                (120.66)       (120.66)
      1/12/2021                IRS                            payroll deposit                                                      (1,510.42)     (1,510.42)
      1/14/2021          46910 Cameron                        payroll                                                                 (81.25)        (81.25)
      1/14/2021          46924 Jackie S                       payroll                                                                (957.06)       (957.06)
      1/14/2021          46992 Jackie S                       payroll                                                                (922.99)       (922.99)
      1/14/2021                Souther Glazier                COGS Alcohol                                                           (687.67)       (687.67)
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                 (36,700.00)   (55,748.11)   ($92,448.11)
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e g Payroll or Tax); the "amount" column will
be filled in for you
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                             Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                                                         Main Document     Page 7 of 53

                                                  PREPETITION ACCOUNT
                                                  BANK RECONCILIATION

Bank statement Date:                                  1/31/2021    Balance on Statement:      0.00
                                                * DIP Account Opened in January
Plus deposits in transit (a):
                                                   Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                     0.00

Less Outstanding Checks (a):
       Check Number                                 Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                     0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                        $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
       Case 9:20-bk-11486-DS                            Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                                  Desc
                                                        Main Document     Page 8 of 53

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                              2
                                                                    Debtor(s).            For the Month Ending:                                           1/31/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 1*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                     0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                          0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                       0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)          Opening Account                                                                                 40.00
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                           40.00

5. BALANCE:                                                                                                                                                40.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                    0.00

7. ENDING BALANCE:                                                                                                                                         40.00

8. Account Number(s):                                                                     ending 6157
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale
***This amount should be the same as the total from page 2




                                                                             Page 1 of 16
       Case 9:20-bk-11486-DS                               Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                          Desc
                                                           Main Document     Page 9 of 53

                                                                                         ππ


   Date               Check                                                                                      *Amount              **Amount
 mm/dd/yyyy          Number Payee or DIP account                                Purpose                          Transfered           Disbursed     Amount
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                            0.00          0.00            $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e g Payroll or Tax); the "amount" column will
be filled in for you
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12            Desc
                                                          Main Document    Page 10 of 53

                                                                       DIP ACCOUNT 1
                                                                    BANK RECONCILIATION

                                Bank statement Date:                             1/29/2021   Balance on Statement:    $40.00

Plus deposits in transit (a):
                                                                           Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                               0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                               0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                 $40.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                              Page 3 of 16
       Case 9:20-bk-11486-DS                            Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                                   Desc
                                                        Main Document    Page 11 of 53

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                                 2
                                                                    Debtor(s).            For the Month Ending:                                              1/31/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 2*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                        0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                             0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                          0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                    130,266.62
   Other (Specify)          open account.cash on hand                                                                    40.00
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         130,306.62

5. BALANCE:                                                                                                                                              130,306.62

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 102,325.80

7. ENDING BALANCE:                                                                                                                                        27,980.82

8. Account Number(s):                                                                     ending 6132
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale
***This amount should be the same as the total from page 2




                                                                             Page 1 of 16
     Case 9:20-bk-11486-DS                  Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                          Desc
                                            Main Document    Page 12 of 53

                TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO DIP ACCOUNT 2 FOR CURRENT PERIOD


   Date      Check
mm/dd/yyyy Number               Payee                           Purpose      *Amount Transfered **Amount Disbursed   Amount
     1/13/21  47001 Bank of the Sierra        close out Acct 8878                   2,050.00                           2,050.00
  1/19/2021   47002 Valerie                   payroll                                                     759.69         759.69
  1/20/2021   47003 Brett                     payroll                                                     725.00         725.00
  1/20/2021   47004 Christopher               payroll                                                     232.10         232.10
  1/21/2021   47005 Amy                       payroll                                                   1,005.17       1,005.17
  1/19/2021   47007 Austin                    payroll                                                     230.06         230.06
  1/20/2021   47008 Brett                     payroll                                                   1,320.58       1,320.58
  1/19/2021   47010 Bryan F                   payroll                                                   1,067.29       1,067.29
  1/20/2021   47012 Dustin                    payroll                                                     341.16         341.16
  1/22/2021   47013 Jenna                     payroll                                                     147.19         147.19
  1/25/2021   47014 Jonathan                  payroll                                                     728.58         728.58
  1/19/2021   47015 Jordan                    payroll                                                     477.01         477.01
  1/28/2021   47016 Karen                     payroll                                                     824.53         824.53
  1/22/2021   47019 Ryan                      payroll                                                     296.88         296.88
  1/19/2021   47021 Taelor                    payroll                                                     585.98         585.98
  1/19/2021   47022 Valerie                   payroll                                                     761.54         761.54
  1/19/2021   47023 Amberly                   payroll                                                     395.74         395.74
  1/26/2021   47024 Chad                      payroll                                                     327.90         327.90
  1/19/2021   47025 Irene                     payroll                                                     283.84         283.84
  1/26/2021   47026 Jackie S                  payroll                                                     925.29         925.29
  1/20/2021   47027 Jose M                    payroll                                                     364.60         364.60
  1/20/2021   47028 Kendall                   payroll                                                     144.94         144.94
  1/26/2021   47029 Meagan                    payroll                                                     180.24         180.24
  1/20/2021   47030 Rene                      payroll                                                     843.54         843.54
  1/19/2021   47031 Vicente                   payroll                                                     434.08         434.08
  1/19/2021   47032 Sean                      payroll                                                     707.52         707.52
  1/19/2021   47033 Sean                      payroll                                                     707.52         707.52
  1/22/2021   47034 Ryan                      payroll                                                     161.06         161.06
  1/22/2021   47035 Ryan                      payroll                                                      49.55          49.55
  1/28/2021   47039 Bryan N                   payroll                                                     963.01         963.01
  1/19/2021   47040 Byron                     payroll                                                     837.34         837.34
  1/28/2021   47042 Bryan N                   payroll                                                     964.67         964.67
  1/21/2021   47044 Julian                    payroll                                                     125.85         125.85
  1/19/2021   47048 Jordan                    payroll                                                     357.60         357.60
  1/21/2021   47049 Karen                     payroll                                                     824.53         824.53
  1/20/2021   47050 Keith                     payroll                                                     898.19         898.19
  1/21/2021   47053 Byron                     payroll                                                     847.15         847.15
  1/22/2021   47054 Luis                      payroll                                                     704.15         704.15
  1/25/2021   47055 California State Disp     child support payment                                       186.26         186.26
  1/25/2021   47057 California State Disp     child support payment                                       560.28         560.28
  1/20/2021   47058 Muriel                    payroll                                                     892.25         892.25
  1/26/2021   47059 Keith                     payroll                                                     958.59         958.59
  1/25/2021   47061 Austin                    payroll                                                     315.04         315.04
  1/28/2021   47062 Amy                       payroll                                                   1,005.16       1,005.16
  1/26/2021   47064 Brett                     payroll                                                   1,320.60       1,320.60
  1/27/2021   47066 Bryan F                   payroll                                                     967.30         967.30
  1/27/2021   47067 Cameron                   payroll                                                      61.41          61.41
  1/25/2021   47069 Jenna                     payroll                                                     205.28         205.28
  1/26/2021   47071 Jordan                    payroll                                                     447.51         447.51
  1/25/2021   47076 Valerie                   payroll                                                     761.53         761.53
  1/26/2021   47078 Kendall                   payroll                                                     243.21         243.21
  1/26/2021   47079 Chad                      payroll                                                     279.84         279.84
  1/25/2021   47080 Julian                    payroll                                                      61.18          61.18
  1/27/2021   47081 Ashlee                    payroll                                                     105.01         105.01
  1/25/2021   47082 Amberly                   payroll                                                     350.02         350.02
  1/26/2021   47084 Chad                      payroll                                                     263.63         263.63
  1/25/2021   47086 Irene                     payroll                                                     231.87         231.87
  1/27/2021   47090 Luis                      payroll                                                     569.62         569.62
  1/26/2021   47091 Meagan                    payroll                                                     178.88         178.88
  1/25/2021   47092 Vicente                   payroll                                                     403.74         403.74
  1/27/2021   47093 Ashlee                    payroll                                                     294.47         294.47
  1/26/2021   47095 Rene                      payroll                                                   1,108.29       1,108.29
  1/26/2021   47096 Kendall                   payroll                                                     281.52         281.52
  1/25/2021   47098 Muriel                    payroll                                                     565.61         565.61




                                                              Page 5 of 16
  Case 9:20-bk-11486-DS                    Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12             Desc
                                           Main Document    Page 13 of 53

1/25/2021   47099 Sean                       payroll                                          707.52       707.52
1/15/2021         Chop Restaurant Supply     Shelving etc. for Nipomo                         579.51       579.51
1/20/2021         Hop Heaven Inc             Ingredients to brew                            4,627.70     4,627.70
1/20/2021         Miners Ace Hardware        Repairs & Maint. Nipomo                           85.12        85.12
1/12/2021                                    Transfer to DIP 9631                500.00                    500.00
1/13/2021         IRS                        payroll deposit                                1,510.44     1,510.44
1/15/2021         US Foods                   COGS:food and supplies                         1,388.33     1,388.33
1/19/2021         US Foods                   COGS:food and supplies                         2,561.16     2,561.16
1/19/2021         US Foods                   COGS:food and supplies                         2,038.74     2,038.74
1/19/2021         US Foods                   COGS:food and supplies                         1,755.34     1,755.34
1/19/2021         IRS                        payroll deposit                                1,551.47     1,551.47
1/20/2021                                    Transfer to DIP 9631               4,800.00                 4,800.00
1/20/2021                                    Transfer to DIP 9631                 610.00                   610.00
1/20/2021         IRS                        payroll deposit                                4,654.45     4,654.45
1/21/2021                                    merchant chargeback                               34.37        34.37
1/22/2021         US Foods                   COGS:food and supplies                         2,354.76     2,354.76
1/26/2021                                    Transfer to DIP 9631               2,100.00                 2,100.00
1/26/2021                                    Transfer to DIP 9631                 700.00                   700.00
1/26/2021         IRS                        payroll deposit                                4,300.68     4,300.68
1/26/2021         US Foods                   COGS:food and supplies                         3,559.55     3,559.55
1/27/2021                                    Transfer to DIP 9631              12,100.00                12,100.00
1/27/2021         IRS                        payroll deposit                                2,150.32     2,150.32
1/28/2021                                    Transfer to DIP 9631               1,100.00                 1,100.00
1/28/2021         US Foods                   COGS:food and supplies                         2,627.43     2,627.43
1/29/2021         EDD                        payroll deposit                                3,881.92     3,881.92
1/29/2021         US Foods                   coGS food and supplies                         1,200.42     1,200.42
1/13/2021         Bank of the Sierra         close out Acct 8878                2,608.60                 2,608.60
1/29/2021         Bank of the Sierra         bank service charge                              18.80         18.80



                                            TOTAL DISBURSEMENTS THIS PERIOD:   26,568.60   75,757.20   102,325.80




                                                             Page 5 of 16
       Case 9:20-bk-11486-DS                      Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12         Desc
                                                  Main Document    Page 14 of 53

                                                  DIP ACCOUNT
                                               BANK RECONCILIATION

                        Bank statement Date:            1/29/2021    Balance on Statement:   $27,980.82

Plus deposits in transit (a):
                                                  Deposit Date           Deposit Amount
                                                          2/2/2021               11,120.24
                                                                                                            5910.58




TOTAL DEPOSITS IN TRANSIT                                                                     11,120.24

Less Outstanding Checks (a):
                      Check Number                Check Date             Check Amount
                               47056                  12/31/2020     $            140.07
                               47041                     1/1/2021    $            949.03
                               47043                     1/2/2021    $            947.60
                               47230                     1/2/2021    $            134.61
                               47046                     1/8/2021    $            960.27
                               47045                     1/8/2021    $            944.04
                               47231                     1/8/2021    $            314.28
                               47052                     1/8/2021    $            277.82
                               47051                     1/8/2021    $            262.86
                               47009                    1/15/2021    $            962.47
                               47006                    1/15/2021    $            946.53
                               47101                    1/15/2021    $            836.15
                               47020                    1/15/2021    $            363.70
                               47018                    1/15/2021    $            331.61
                               47017                    1/15/2021    $            267.45
                               47036                    1/16/2021    $            201.55
                               47183                    1/19/2021    $            420.21
                               47142                    1/19/2021    $            326.08
                               47065                    1/22/2021    $            962.47
                               47063                    1/22/2021    $            946.54
                               47070                    1/22/2021    $            724.78
                               47075                    1/22/2021    $            568.10
                               47068                    1/22/2021    $            331.35
                               47073                    1/22/2021    $            300.67
                               47074                    1/22/2021    $            279.84
                               47072                    1/22/2021    $            275.49
                               47077                    1/22/2021    $            182.52
                               47087                    1/23/2021    $            925.31
                               47083                    1/23/2021    $            829.15
                               47089                    1/23/2021    $            815.53
                               47088                    1/23/2021    $            364.60
                               47085                    1/23/2021    $            103.94
                               47094                    1/25/2021    $          1,136.34
                               47106                    1/29/2021    $          1,320.60
                               47104                    1/29/2021    $          1,005.17
                               47108                    1/29/2021    $            967.29
                               47107                    1/29/2021    $            962.47
                               47114                    1/29/2021    $            958.59
                               47105                    1/29/2021    $            946.53
                               47120                    1/29/2021    $            761.55
                               47112                    1/29/2021    $            736.96
                               47119                    1/29/2021    $            541.40
                               47113                    1/29/2021    $            435.77
                               47110                    1/29/2021    $            352.89
                               47118                    1/29/2021    $            305.66
                               47117                    1/29/2021    $            293.62
                               47116                    1/29/2021    $            257.26
                               47102                    1/29/2021    $            251.26
                               47103                    1/29/2021    $            228.44
                               47111                    1/29/2021    $            205.12
                               47115                    1/29/2021    $            172.50
                               47109                    1/29/2021    $            139.13
                               47138                    1/29/2021    $            130.32




                                                                     Page 6 of 16
          Case 9:20-bk-11486-DS                                            Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                                                                           Main Document    Page 15 of 53


TOTAL OUTSTANDING CHECKS:                                                                            $   29,305.49

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                   $9,795.57

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                      Page 6 of 16
       Case 9:20-bk-11486-DS                            Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                                  Desc
                                                        Main Document    Page 16 of 53

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                                2
                                                                    Debtor(s).            For the Month Ending:                                             1/31/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 3*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                       0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                            0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                         0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                       8,144.43
   Other (Specify)          open acct.cash on hand                                                                        40.00
   **Other (Specify)        Transfr other DIP&refunds                                                                 22,105.00

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         30,289.43

5. BALANCE:                                                                                                                                              30,289.43

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 23,773.56

7. ENDING BALANCE:                                                                                                                                        6,515.87

8. Account Number(s):                                                                     ending 9631
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale
***This amount should be the same as the total from page 2




                                                                             Page 1 of 16
       Case 9:20-bk-11486-DS                               Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                             Desc
                                                           Main Document    Page 17 of 53

                   TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO DIP ACCOUNT 3 FOR CURRENT PERIOD


   Date               Check                                                                                      *Amount              **Amount
 mm/dd/yyyy          Number       Payee or DIP account                        Purpose                            Transfered           Disbursed        Amount
   1/28/2021              1965    Karen                       website fees, ryder truck rental etc.                                        (514.58)         (514.58)
   1/29/2021              1968    J&L Wines                   COGS:wine                                                                    (930.21)         (930.21)
   1/29/2021              1970    Tognazzini                  CO2 etc. all locations                                                       (393.24)         (393.24)
   1/19/2021              2434    Atascadero76                On Acct for Propane                                                          (600.00)         (600.00)
   1/20/2021              2435    Liquid Gravity              COGS:ingredients to brew                                                     (437.50)         (437.50)
   1/26/2021              2437    Tognazzini                  C02 etc. all locations                                                       (702.83)         (702.83)
   1/25/2021              2438    Aqua Systems                Restaurant supp. detergent etc                                               (756.25)         (756.25)
   1/13/2021        debit         Valley Pump & Jett          Septic tank issues.minimum due                                               (820.00)         (820.00)
   1/13/2021        debit         M&M Restaurant              Rest. supplies Nipomo                                                        (189.88)         (189.88)
   1/19/2021        debit         GS1                         prefix to UPC codes                                                          (819.00)         (819.00)
   1/19/2021        debit         Untappd                     Beer menu Nipomo                                                              (59.99)          (59.99)
   1/19/2021        debit         Untappd                     Beer menu Atascadero                                                          (59.99)          (59.99)
   1/20/2021        debit         WinSupply                   Distilling area                                                              (767.05)         (767.05)
   1/20/2021        debit         M&M Restaurant              Restaurant supp Nipomo                                                       (386.61)         (386.61)
   1/21/2021        debit         Ednas Bakery                COGS food                                                                    (609.10)         (609.10)
   1/21/2021        debit         Chop Restaurant             Restaurant supply Nipomo                                                     (198.43)         (198.43)
   1/21/2021        debit         Home Depot                  Repair and maint. Nipomo                                                      (11.88)          (11.88)
   1/22/2021        debit         Brewhaus                    Ingredients to brew                                                          (653.08)         (653.08)
   1/22/2021        debit         Office Supply               Office:ink paper etc                                                         (217.48)         (217.48)
   1/22/2021        debit         Staples                     Office supplies                                                               (24.50)          (24.50)
   1/25/2021        debit         Smart&Final                 COGS:food and supplies                                                       (185.78)         (185.78)
   1/25/2021        debit         Shell                       gas                                                                           (70.57)          (70.57)
   1/25/2021        debit         Tractor Supply              brewery supply, glycol mach.                                                  (59.25)          (59.25)
   1/25/2021        debit         Smart&Final                 COGS:food and supplies                                                       (113.85)         (113.85)
   1/26/2021        debit         Staples                     Office supplies                                                              (143.28)         (143.28)
   1/27/2021        debit         WinSupply                   Distilling area                                                              (209.46)         (209.46)
   1/27/2021        debit         HarlandClark                checks and forms                                                              (38.60)          (38.60)
   1/28/2021        debit         CA Sec of State                                                                                           (35.00)          (35.00)
   1/29/2021        debit         ATT                         internet                                                                      (32.10)          (32.10)
   1/29/2021        debit         Great Western               Ingredients to brew                                                          (723.43)         (723.43)
   1/14/2021        debit         Directv                     TV                                                                           (738.46)         (738.46)
   1/21/2021        debit         Youngs Market               COGS:Alcohol                                                                 (416.85)         (416.85)
   1/22/2021        debit         ATT                         phone                                                                        (143.92)         (143.92)
   1/27/2021        debit         Directv                     TV                                                                           (741.24)         (741.24)
   1/27/2021        debit         WestGuard                   insurance:auto                                                               (320.20)         (320.20)
   1/27/2021        debit         Directv                     TV                                                                           (100.00)         (100.00)
   1/28/2021        debit         Great Western               Ingredients to brew                                                       (10,545.97)      (10,545.97)
   1/11/2021        debit         Chase bank                  counter check fee                                                               (4.00)          (4.00)
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                            0.00     (23,773.56)     ($23,773.56)
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e g Payroll or Tax); the "amount" column will
be filled in for you
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12            Desc
                                                          Main Document    Page 18 of 53

                                                                    PREPETITION ACCOUNT
                                                                    BANK RECONCILIATION

                                Bank statement Date:                             1/29/2021   Balance on Statement:   $6,515.87

Plus deposits in transit (a):
                                                                           Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                 0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date           Check Amount
                                1971                                             1/13/2021                436.23
                                2436                                             1/18/2021              4,000.00
                                1975                                             1/20/2021                604.50
                   ACH                                                           1/26/2021                600.10
                                1966                                             1/26/2021                341.00
                                1967                                             1/26/2021                114.00




TOTAL OUTSTANDING CHECKS:                                                                                             6,095.83

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                 $420.04
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                              Page 3 of 16
     Case 9:20-bk-11486-DS                     Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                Desc
                                               Main Document    Page 19 of 53

                                                I. D SUMMARY SCHEDULE OF CASH

ENDING BALANCES FOR THE PERIOD:
                       (Provide a copy of monthly account statements for each of the below)


                                                                      DIP Account 1:                 40.00
                                                                      DIP Account 2:             27,980.82
                                                                      DIP Account 3:              6,515.87
    *Other Accounts:


      *Other Monies:
                                                     **Petty Cash (from below):                   2,743.22

TOTAL CASH AVAILABLE:                                                                                         37,279.91


Petty Cash Transactions:
          Date                      Purpose                                                   Amount
Total cash sales            kept in safe, sometimes deposited                                    43530.72
Total tip outs              credit card tips                                                    (29141.31)
            12/31/2020      $40 to open each Chase account                                        (120.00)
               1/1/2021     smart&final: COGS/Supplies                                            (102.09)
               1/1/2021     Home Depot supplies                                                     (65.44)
               1/1/2021     Foods Co-food                                                           (64.96)
               1/1/2021     Home Depot supplies                                                   (107.52)
               1/1/2021     gas                                                                     (97.45)
               1/1/2021     propane                                                                 (82.85)
               1/1/2021     smart&final: COGS/Supplies                                              (54.87)
               1/1/2021     uline, packaging supplies                                               (55.19)
               1/2/2021     Miners Ace Hardware supplies                                          (145.40)
               1/2/2021     smart&final: COGS/Supplies                                              (26.94)
               1/3/2021     smart&final: COGS/Supplies                                              (31.96)
               1/3/2021     vallarta-food                                                            (3.99)
               1/3/2021     vallarta-food                                                            (3.99)
               1/3/2021     alberstons-food                                                         (25.05)
               1/4/2021     smart&final: COGS/Supplies                                            (310.79)
               1/4/2021     big lots-office                                                         (10.91)
               1/4/2021     staples-office                                                          (35.54)
               1/5/2021     smart&final: COGS/Supplies                                              (68.21)
               1/6/2021     smart&final: COGS/Supplies                                              (65.48)
               1/6/2021     smart&final: COGS/Supplies                                               (3.29)
               1/7/2021     smart&final: COGS/Supplies                                              (47.20)
               1/7/2021     smart&final: COGS/Supplies                                              (64.16)
               1/7/2021     smart&final: COGS/Supplies                                              (76.73)
               1/7/2021     smart&final: COGS/Supplies                                              (48.79)
               1/8/2021     mission linen supply                                                  (129.30)
               1/8/2021     gas                                                                     (78.00)
               1/8/2021     smart&final: COGS/Supplies                                            (124.10)
               1/8/2021     smart&final: COGS/Supplies                                              (46.37)
               1/8/2021     smart&final: COGS/Supplies                                              (41.53)
               1/9/2021     smart&final: COGS/Supplies                                            (181.25)
             1/10/2021      smart&final: COGS/Supplies                                            (157.77)
             1/10/2021      smart&final: COGS/Supplies                                              (56.14)



                                                                     Page 10 of 16
Case 9:20-bk-11486-DS        Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                             Main Document    Page 20 of 53

    1/10/2021   smart&final: COGS/Supplies                    (110.40)
    1/10/2021   smart&final: COGS/Supplies                     (10.33)
    1/11/2021   propane                                       (115.31)
    1/11/2021   smart&final: COGS/Supplies                    (155.43)
     1/1/2021   gas                                            (30.12)
    1/11/2021   smart&final: COGS/Supplies                     (48.26)
    1/12/2021   vons-food                                     (157.99)
    1/12/2021   smart&final: COGS/Supplies                    (167.93)
    1/12/2021   harbor freight-supplies                        (16.79)
    1/12/2021   miners Ace Hardware-supplies                   (11.98)
    1/12/2021   aramsco-supplies                               (34.20)
    1/12/2021   pizza employees.closed for deep cleanin        (55.73)
    1/12/2021   Home Depot-repair &maint                      (133.27)
    1/12/2021   gas                                            (97.90)
    1/12/2021   gas                                           (160.00)
    1/13/2021   mission linen                                 (127.15)
    1/13/2021   smart&final: COGS/Supplies                     (90.15)
    1/13/2021   dollar tree-supplies                            (7.54)
    1/13/2021   tognazzini-supplies                            (92.50)
    1/13/2021   mission linen                                 (101.44)
    1/13/2021   smart&final: COGS/Supplies                    (172.53)
    1/13/2021   home depot-repair &maint                       (61.84)
    1/14/2021   smart&final: COGS/Supplies                     (14.99)
    1/14/2021   smart&final: COGS/Supplies                     (84.17)
    1/14/2021   amazon-bar supplies                           (131.81)
    1/14/2021   smart&final: COGS/Supplies                     (41.28)
    1/15/2021   smart&final: COGS/Supplies                     (43.62)
    1/15/2021   smart&final: COGS/Supplies                    (127.91)
    1/15/2021   lowe's-distilling area                         (26.92)
    1/15/2021   home depot-repair &maint                       (56.31)
    1/15/2021   miners ace hardware-repairs&maint              (29.98)
    1/15/2021   home depot-repairs&maint                      (160.08)
    1/15/2021   fergusons-kitchen supplies                    (303.36)
    1/15/2021   staples-wholesale supplies                     (65.19)
    1/15/2021   smart&final: COGS/Supplies                    (185.58)
    1/15/2021   gas                                            (90.47)
    1/15/2021   smart&final: COGS/Supplies                     (27.97)
    1/16/2021   smart&final: COGS/Supplies                      (8.98)
    1/16/2021   smart&final: COGS/Supplies                     (27.92)
    1/16/2021   smart&final: COGS/Supplies                     (13.35)
    1/16/2021   smart&final: COGS/Supplies                     (64.58)
    1/17/2021   smart&final: COGS/Supplies                     (49.24)
    1/17/2021   smart&final: COGS/Supplies                    (202.46)
    1/17/2021   propane                                        (70.63)
    1/18/2021   smart&final: COGS/Supplies                    (219.34)
    1/18/2021   smart&final: COGS/Supplies                     (34.97)
    1/18/2021   gas                                            (18.00)
    1/19/2021   smart&final: COGS/Supplies                     (57.42)
    1/19/2021   smart&final: COGS/Supplies                     (48.45)
    1/19/2021   home depot-repair&maint                        (70.47)
    1/19/2021   amazon-bar supplies                            (25.85)
    1/19/2021   gas                                            (47.81)
    1/19/2021   smart&final: COGS/Supplies                     (74.96)
    1/19/2021   miners ace hardware-supplies                   (21.52)



                                             Page 10 of 16
Case 9:20-bk-11486-DS        Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                             Main Document    Page 21 of 53

    1/20/2021   home depot-distilling area                     (79.95)
    1/20/2021   home depot-kitchen repairs                     (58.50)
    1/20/2021   home depot-repairs&maint                       (42.73)
    1/20/2021   gas                                            (82.50)
    1/20/2021   temp control pizza                             (16.84)
    1/20/2021   breaker for reverse osmosis                    (74.69)
    1/20/2021   smart&final: COGS/Supplies                      (9.79)
    1/20/2021   smart&final: COGS/Supplies                     (87.42)
    1/20/2021   battery for forlift, glycol supp              (138.28)
    1/20/2021   mission linen                                 (169.44)
    1/20/2021   gas                                           (100.00)
    1/20/2021   smart&final: COGS/Supplies                     (10.86)
    1/21/2021   smart&final: COGS/Supplies                    (225.99)
    1/21/2021   smart&final: COGS/Supplies                      (5.98)
    1/21/2021   mission linen                                  (35.00)
    1/21/2021   smart&final: COGS/Supplies                    (227.62)
    1/22/2021   airgas                                        (337.23)
    1/22/2021   smart&final: COGS/Supplies                     (69.20)
    1/22/2021   amazon-bar supplies                            (64.54)
    1/22/2021   smart&final: COGS/Supplies                     (97.99)
    1/23/2021   smart&final: COGS/Supplies                     (66.86)
    1/23/2021   smart&final: COGS/Supplies                     (10.09)
    1/23/2021   amazon-bar supplies                            (10.76)
    1/23/2021   smart&final: COGS/Supplies                    (118.30)
    1/23/2021   fed ex-copies                                  (17.40)
    1/24/2021   smart&final: COGS/Supplies                     (62.90)
    1/24/2021   smart&final: COGS/Supplies                    (195.38)
    1/24/2021   smart&final: COGS/Supplies                     (61.20)
    1/25/2021   smart&final: COGS/Supplies                     (70.46)
    1/25/2021   smart&final: COGS/Supplies                     (81.75)
    1/26/2021   food for less                                   (3.48)
    1/26/2021   smart&final: COGS/Supplies                    (118.30)
    1/26/2021   smart&final: COGS/Supplies                     (31.08)
    1/26/2021   gas                                           (100.00)
    1/26/2021   miners ace hardware-repair&maint               (19.75)
    1/27/2021   smart&final: COGS/Supplies                    (163.93)
    1/27/2021   gas                                            (80.00)
    1/27/2021   smart&final: COGS/Supplies                     (47.62)
    1/27/2021   mission linen                                  (53.88)
    1/27/2021   miners ace hardware-repairs&maint              (21.53)
    1/27/2021   mission linen                                 (256.00)
    1/28/2021   smart&final: COGS/Supplies                     (87.89)
    1/28/2021   smart&final: COGS/Supplies                     (27.26)
    1/29/2021   smart&final: COGS/Supplies                     (47.73)
    1/29/2021   smart&final: COGS/Supplies                     (97.38)
    1/29/2021   gas                                            (50.00)
    1/30/2021   smart&final: COGS/Supplies                     (27.47)
    1/30/2021   sanitizing wipes                                (4.84)
    1/30/2021   harbor freightrepairs&maint                     (4.88)
    1/30/2021   propane                                       (130.03)
    1/31/2021   smart&final: COGS/Supplies                    (105.47)
    1/31/2021   smart&final: COGS/Supplies                    (145.40)
    1/31/2021   smart&final: COGS/Supplies                    (230.37)
    1/31/2021   smart&final: COGS/Supplies                     (55.10)



                                           Page 10 of 16
       Case 9:20-bk-11486-DS                             Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                Desc
                                                         Main Document    Page 22 of 53

                 1/31/2021            smart&final: COGS/Supplies                                                               (4.95)
                 1/31/2021            smart&final: COGS/Supplies                                                             (146.61)
                 1/31/2021            smart&final: COGS/Supplies                                                              (17.95)




TOTAL PETTY CASH TRANSACTIONS:                                                                                                           2743.22



* Specify the Type of holding (e g CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                               Page 10 of 16
    Case 9:20-bk-11486-DS              Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                      Desc
                                       Main Document    Page 23 of 53

                           II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                 AND OTHER PARTIES TO EXECUTORY CONTRACTS


                                                                                 Post-Petition
                              Frequency of Payments                           payments not made
  Creditor, Lessor, Etc.            (Mo/Qtr)           Amount of Payment          (Number)              Total Due




                                                                                    TOTAL DUE:                      0.00


                                                 III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                     .JANUARY 2021                                Gross Sales Subject to Sales Tax:         232,545.51
                                                                                Total Wages Paid:           111,171.14


                                                        Total Post-Petition                           Date Delinquent
                                                         Amounts Owing        Amount Delinquent        Amount Due
                             Federal Withholding                 10,113.70                 0.00
                             State Withholding                     3,408.80                0.00
                             FICA- Employer's Share                7,881.81                0.00
                             FICA- Employee's Share                7,881.81                0.00
                             Federal Unemployment                    755.51                0.00
                             Sales and Use                       17,455.45                 0.00
                             Real Property
                    Other:
                                             TOTAL:              47,497.08                   0.00




                                                      Page 11 of 16
       Case 9:20-bk-11486-DS                            Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                                        Desc
                                                        Main Document    Page 24 of 53

                                         IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE

                                                                                         *Accounts Payable                       Accounts Receivable
                                                                                           Post-Petition                    Pre-Petition      Post-Petition
                                                                 30 days or less
                                                                   31 - 60 days
                                                                   61 - 90 days
                                                                  91 - 120 days
                                                                 Over 120 days
                                                                       TOTAL:                                0.00                         0.00                     0.00

                                                                 V. INSURANCE COVERAGE


                                                                                                                        Policy Expiration              Premium Paid
                                                             Name of Carrier           Amount of Coverage                     Date                    Through (Date)
                                      Property
                            Commercial Liability          Northfield Insurance Co.     1,000,000/2,000,000                          8/13/2021                  8/13/2021

                                              Vehicle
                                              Others:


                                               VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                           (TOTAL PAYMENTS)


  Quarterly Period                  Total                                                                                                     Quarterly Fees Still
   Ending (Date)                Disbursements                Quarterly Fees                    Date Paid                   Amount Paid              Owing
      31-Dec-2020                   107,174.54                        975.00                     25-Jan-2021                      975.00                    0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                           975.00                                                      975.00               0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                              Page 12 of 16
        Case 9:20-bk-11486-DS                              Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                                 Desc
                                                           Main Document    Page 25 of 53

                                            VII SCHEDULE OF COMPENSATION PAID TO INSIDERS


                                                                                                                                  Gross Compensation
                                                       Date of Order Authorizing                                                    Paid During the
               Name of Insider                               Compensation                        *Authorized Gross Compensation         Month




                                          VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS


                                                       Date of Order Authorizing                                                  Amount Paid During
               Name of Insider                               Compensation                                  Description               the Month




* Please indicate how compensation was identified in the order (e g $1,000/week, $2,500/month)




                                                                                 Page 13 of 16
        Case 9:20-bk-11486-DS                              Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12                       Desc
                                                           Main Document    Page 26 of 53

                                                            IX. PROFIT AND LOSS STATEMENT
                                                                   (ACCRUAL BASIS ONLY)

                                                                                 Current Month        Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                                  240,773.61
   Less: Returns/Discounts
                                                            Net Sales/Revenue           240,773.61                 416,240.57
Cost of Goods Sold:
  Beginning Inventory at cost                                                            45,160.00
  Purchases                                                                              62,156.47
  Less: Ending Inventory at cost                                                         64,900.00
                                                   Cost of Goods Sold (COGS)             42,416.47                   75,548.67

Gross Profit                                                                            198,357.14                 340,691.90
     Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders                                                                    111,171.14
  Payroll - Other Employees
  Payroll Taxes                                                                          18,289.97
  Other Taxes (Itemize)                                                                     114.00
  Depreciation and Amortization
  Rent Expense - Real Property                                                           29,000.00
  Lease Expense - Personal Property
  Insurance                                                                               4,017.27
  Real Property Taxes
  Telephone and Utilities                                                                 6,228.28
  Repairs and Maintenance                                                                 6,788.81
  Travel and Entertainment (Itemize)                                                         55.73
  Miscellaneous Operating Expenses (Itemize)                                             20,324.74
                                     Total Operating Expenses                           195,989.94                 281,229.02
                                             Net Gain/(Loss) from Operations              2,367.20                   59,462.88

Non-Operating Income:
  Interest Income                                                                             0.00
  Net Gain on Sale of Assets (Itemize)                                                        0.00
  Other (Itemize)                                                                             0.00
                                 Total Non-Operating income                                   0.00                   20,000.00
Non-Operating Expenses:
  Interest Expense                                                                            0.00
  Legal and Professional (Itemize)                                                            0.00
  Other (Itemize)                                                                          (975.00)
                               Total Non-Operating Expenses                                (975.00)                       0.00

NET INCOME/(LOSS)                                                                         1,392.20                   78,487.88
(Attach exhibit listing all itemizations required above)




                                                                        Page 14 of 16
     Case 9:20-bk-11486-DS              Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12          Desc
                                        Main Document    Page 27 of 53

                                                   X. BALANCE SHEET
                                                  (ACCRUAL BASIS ONLY)

ASSETS                                                                  Current Month End
  Current Assets:
  Unrestricted Cash                                                                2,743.37
  Restricted Cash                                                                      0.00
  Accounts Receivable                                                             14,459.34
  Inventory                                                                       64,900.00
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)                                                                 35,970.36
                                              Total Current Assets                              118,073.07

Property, Plant, and Equipment                                                 1,000,000.00
Accumulated Depreciation/Depletion                                                     0.00
                             Net Property, Plant, and Equipment                                1,000,000.00

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize)                                                                     0.00
                                                Total Other Assets                                     0.00

TOTAL ASSETS                                                                                   1,118,073.07

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                               28,458.24
   Taxes Payable                                                                  37,906.81
   Notes Payable                                                                  20,000.00
   Professional fees
   Secured Debt
   Other (Itemize)                                                                 2,391.47
                                      Total Post-petition Liabilities                            86,365.05

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities                                                       9,406,285.00
   Other (Itemize)                                                                     0.00
                                       Total Pre-petition Liabilities                          9,406,285.00
TOTAL LIABILITIES                                                                              9,455,785.83

EQUITY:
  Pre-petition Owners’ Equity                                                  4,949,150.00
  Post-petition Profit/(Loss)                                                     77,095.68
  Direct Charges to Equity
TOTAL EQUITY                                                                                   5,026,245.68

TOTAL LIABILITIES & EQUITY                                                                    14,482,031.51




                                                        Page 15 of 16
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 28 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 29 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 30 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 31 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 32 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 33 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 34 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 35 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 36 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 37 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 38 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 39 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 40 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 41 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 42 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 43 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 44 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 45 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 46 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 47 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 48 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 49 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 50 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 51 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 52 of 53
Case 9:20-bk-11486-DS   Doc 41 Filed 02/17/21 Entered 02/17/21 14:05:12   Desc
                        Main Document    Page 53 of 53
